Roe, C. J. This is a claim to recover rent arising out of a holdover following expiration of a lease. The premises were occupied by the Illinois Arts Council at 566 West Lake Drive, Chicago, Illinois, after the lease expired for a period of approximately six months. During this period the parties were unsuccessful in agreeing upon a renewal rent amount and Respondent eventually vacated the premises. The claim is before us on stipulation by the parties. They have agreed in the interests of fairness and compromise to an award in the amount of $3,250.00, said amount to constitute full and final satisfaction of this claim and any other claim arising out of the same occurrence. The commissioner to whom the case had been assigned for hearing concurred with the settlement. We have examined the departmental report and have found that sufficient funds with which this claim could have been paid have lapsed in the contractual services line item for fiscal year 1982, No. 001-50301-1200-00. Although we are not bound by the settlement, we do approve it. Accordingly, it is hereby ordered that Claimant be, and hereby is, awarded the sum of $3,250.00.